DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The is action is in response to the remarks filed 03/18/2022. The amendments filed on 03/18/2022 have been entered. Accordingly, claim(s), 1-4 remain pending.
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

A. Claim 1: Claim limitation “optical mechanism” does not have structural information
disclosed in the specification. The limitation is interpreted as hardware along with the
instructions/algorithm for performing the corresponding functions as described in the
specification.

B. Claim 1 and 2: Claim limitation “control computation unit” has been interpreted under
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic
placeholder “unit” coupled with functional language “controls” without reciting sufficient structure
to achieve the function. Furthermore, the generic placeholder is not preceded by a structural
modifier that has a known structural meaning before the phrase “unit”.

C. Claim 1: Claim limitation “display unit” has been interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with
functional language without reciting sufficient structure to achieve the function. Furthermore, the
generic placeholder is not preceded by a structural modifier that has a known structural meaning
before the phrase “unit”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites, “a control computation unit that controls driving of the optical mechanism”. It is unclear what the structure or algorithm is to perform the function of guiding a light from a light source. As such, one or ordinary skilled in the art would not understand the specification, the drawings, and the original claims to disclose any particular structure that achieves the disclosed functionality. 
Claim 1 and 2 recite “control computation unit”. In regard to the control computation unit, the specification recites in paragraph 0025; “the control computation unit 15 determines coordinates with the autocorrelation values of a plurality of acquired tomographic images of a skin site being within the preset low correlation range to be blood vessels, to calculate a network of blood vessels.” and paragraph 0026; “The control computation unit may gradually increase a radius from each set of blood vessel corresponding coordinates. When the radius has reached a value at which the proportion of surrounding blood vessel coordinates becomes lower than a preset proportion determination reference value, the control computation unit may determine, as the blood vessel radius, this value or a value immediately before the proportion becomes lower than the preset proportion determination reference value. Alternatively, in view of an error range, the control computation unit may determine, as the blood vessel radius, a value of the radius before or after the proportion becomes lower than the preset proportion determination reference value. The “proportion determination reference value” may be appropriately set depending on the resolution of the images, such as 98% or higher, or more preferably 99% or higher, which is substantially 100% (including the error range). The control computation unit may alternatively determine, as the “blood vessel radius”, a value of the radius when or immediately before the proportion starts to decrease such as from 100% to 99%.”.
First, one of ordinary skill in the art would not understand the specification, the drawings, and the original claims to disclose any particular structure that achieves the disclosed functionality of the control computation unit. Second, Claims 1, 3, and 4 recite the computer implemented steps such as “circles when or immediately before a proportion of coordinates identified as the blood-vessel-corresponding-coordinates in the virtual circle to all coordinates in the virtual circle starts to decrease as the radius increases”. In regard to the specification paragraph 0026 highlighted above, diagrams, and or original claims there is no sufficient detail of the algorithm or flow chart for the computer implemented steps. Note; these computer implemented steps raise indefinite issues under 35 U.S.C 112(b), see section c.II highlighted below in this Office action.
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

I. The following limitations in the claims have insufficient antecedent basis: 
Claim 1: 
a.	Claim 1 recites in line 14: “each of all the identified blood-vessel-corresponding-coordinates”.  There is insufficient antecedent basis for this limitation in the claim. The claim recites in line 10: “identifies a plurality of blood-vessel-corresponding-coordinates”. There is inconsistent language. It is suggested that line 14 recites “the control computation unit, sets for each of the identified blood-vessel-corresponding-coordinate”. Appropriate correction is required. 
b.	Claim 1 recites in line 25: “the respective sets of blood-vessel-corresponding-coordinates. There is insufficient antecedent basis for this limitation in the claim.

Claim 2: 
a.	Claim 1 recites in line 3: “the respective sets of blood-vessel-corresponding-coordinates. There is insufficient antecedent basis for this limitation in the claim.


Claim 3:
a. 	Claim 3 recites “each of all the identified blood-vessel-corresponding-coordinates in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. The claim recites in line 5: “steps of identifying a plurality of blood-vessel-corresponding-coordinates”. There is inconsistent language. It is suggested that lines 9-10 recite “each of the identified plurality of blood-vessel-corresponding-coordinate”. Appropriate correction is required.
b.	Claim 3 recites in lines 19-20: “the respective sets of blood-vessel-corresponding-coordinates. There is insufficient antecedent basis for this limitation in the claim.

Claim 4:  
a. 	Claim 4 recites “each of all the identified blood-vessel-corresponding-coordinates in lines 8. There is insufficient antecedent basis for this limitation in the claim. The claim recites in line 3: “each of the identifying a plurality of blood-vessel-corresponding-coordinates”. There is inconsistent language. It is suggested that line 8 recites “the identified plurality of blood-vessel-corresponding-coordinate”. Appropriate correction is required.
b.	Claim 4 recites in lines 15-16: “the respective sets of blood-vessel-corresponding-coordinates. There is insufficient antecedent basis for this limitation in the claim.

II. The following limitations in the claims render them unclear and indefinite:
a.	Claim 1 recites on line 23: the control computation unit visually displays thickness”. These limitations render the claim indefinite based on the following consideration: Claim 1 seems to be identifying two ways to display information. The first is “a display unit that displays an image of the network of blood vessels”. The second is the “control computation unit visually displays”. However, it is unclear if the display is displaying information or if the control computation unit is displaying the information. Furthermore, it is also unclear if the control computation is a computer processor or a display (i.e. another display unit). Clarity is required.  
b.	Claim 2 also recites on line 2 “the control computation unit visually displays” and is therefore unclear for the same reasons above. Clarity is required. 
c.	Claim 1: recites 

    PNG
    media_image1.png
    329
    625
    media_image1.png
    Greyscale
These limitations renders the claim indefinite based on the following considerations: 
c.I. 	Limitations in lines 16-20: It is unclear how the radius is increased using a virtual circle having blood-vessel-correspond-coordinates. It is further unclear how a radius increases before obtaining a radius. Furthermore, it is unclear how the radius is obtained with respect to the corresponding blood-vessel-correspond-coordinates. 
c.II. 	As such, limitations in line 17-20 starting at “when” are unclear and indefinite. It is unclear how the control computation unit obtains a radius before a proportion of coordinates identified as the blood-vessel-corresponding-coordinates in the virtual circle to all coordinates in the virtual circle starts to decrease as the radius. Specifically, its not clear how the control computation unit would obtain a radius before the event occurs. In addition, there is no recitation or step in the claim showing how the control computation unit identifies or how to identify a decrease of a virtual circle as the radius increases. Similarly, the specification paragraph 0026 does not provide sufficient detail to understand the steps of this claimed subject matter. These limitations identified in c.II are also unclear based on the how unclear it is for the radius to increase before obtaining a radius, see c.I above. 	
Claims 3 and 4 share similar limitation to claim 1 and therefore are rejected under the same reasonings identified above in c.II. 

III. Claim limitation,  “a control computation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793